An unpub|is|]Jed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN TI-IE SUPREME COURT ()F THE STATE OF NEVADA

IN THE MATTER OF THE ADOPTION No. 65287

OF THE MINOR CHILD,

STEPHANIE H.,

Appellant, F n L E D
vs.

GERALD o.; LoRI o.; AND CLARK l SEP 25 2014
COUNTY DEPARTMENT OF FAMILY ¢RA<;.E K_ L»NDEMA~
 CLERK O_F SUFREME COURT
Respondents. m °E-"UTY °LER"

ORDER DISMISSING APPEAL
Appellant has moved to voluntarily dismiss this appeal. The
motion is granted, and this appeal is hereby dismissed with the parties to
bear their own costs and fees. NRAP 42(b).

lt is so oRDERED. 
, c_J.

cc: I~Ion. Cynthia N. Giuliani, District Judge

Carolyn Worrell, Settlement Judge

Roberts Stoffel Faniily Law Group

Clark County District Attorney/Juveni]e Division
Gerald O.

Lori O.

Eighth District Court C]erk

SuPF\EME Coun~r
oF
NEvAoA

['o;» l')¢ TA